DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Rossler on November 17, 2021.
The application has been amended as follows: 
In claim 14, line 1, delete “claim 10” and insert - - claim 11- - in its place.
In claim 14, line 1, delete “battery is at least” and insert - - battery cell is - - in its place.
In claim 15, line 1, delete “claim 10” and insert - - claim 11- - in its place.
In claim 15, line 1, delete “at least”.
In claim 21, line 1, delete “further comprising” and insert - - wherein - - in its place.

The following is an examiner’s statement of reasons for allowance: 
Kovalenko et al. (WO 2014/083135) teach a tin based anode material for a rechargeable battery (abstract).
Naoi et al. (WO 2012/115206) teach a negative-electrode active material comprising tin oxide powder (abstract).

There are no prior art teachings that would motivate one of ordinary skill to modify any of the references above and obtain the battery cells in claims 10 and 20 of the instant application.
Therefore, claims 1-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ANCA EOFF/Primary Examiner, Art Unit 1722